DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020, 11/19/2021, and 12/28/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 42 and 45 recites the limitation "n*X, and Y” are not defined nor do they further describe claims 40 from which they depend.  There is insufficient antecedent basis for this limitation in the claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 37 appear to depend from claim 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28, 31, 32, 39-41, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190029031-A1 to Kumar et al. from hereon Kumar in view of US-20200106574-A1 to Lee at al. from hereon Lee.

Regarding claim 27 Kumar teaches...teaches a method (Abs), comprising: configuring a number of physical resource blocks allocated for non-orthogonal multiple access (NOMA) usage in a cell-specific manner for at least one usage scenario(P.116, Fig. 8, discloses generating or 

Lee teaches... wherein the parameter refers to at least one of a spreading factor for spreading based NOMA scheme or a repetition number for an interleaver/scrambling based NOMA scheme (P. 83); and defining at least one mapping pattern to indicate a mapping of user data to the physical resource blocks (P.144-145, 148, discloses the mapping pattern to indicate the mapping of user data to the physical resource blocks described as specific IDFT matrix is determined by the UE specific codeword, see table 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is 

Regarding claim 28. Kumar and Lee teach the method according to claim 27, Lee teaches...further comprising: indicating, to a user equipment, which of the at least one mapping pattern to apply for the user equipment (P.135, discloses step S1410 wherein the UE receives allocation information that may include the number of PRBs and or size of PRB).

Regarding claim 31 Kumar teaches...an apparatus (P.29), comprising: at least one processor (P. 14); and at least one memory comprising computer program code (P. 52 and 78, 196), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to configure a number of physical resource blocks allocated for non-orthogonal multiple access (NOMA) usage in a cell-specific manner for at least one usage scenario (P.116, Fig. 8, discloses generating or transmitting, processing or receiving, channel resources for transmission by the designation of different PRBs in a NOMA zone based on predefined threshold or criteria. P. 104  further discloses the usage on specific application), wherein at least a parameter is configured and is used in determining the number of physical resource blocks allocated for the non-orthogonal multiple access (NOMA) (P. 23, Lns. 1-5, discloses the allocation of the number of PRBs based on a parameter described also a rules based), but does not teach...wherein the parameter refers to at least one of a spreading factor for spreading based NOMA scheme or a repetition number for an interleaver/scrambling based 

Lee teaches... wherein the parameter refers to at least one of a spreading factor for spreading based NOMA scheme or a repetition number for an interleaver/scrambling based NOMA scheme  (P. 83); and define at least one mapping pattern to indicate a mapping of user data to the physical resource blocks (P.144-145, 148, discloses the mapping pattern to indicate the mapping of user data to the physical resource blocks described as specific IDFT matrix is determined by the UE specific codeword, see table 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is determined as a function of the spreading factor (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 32 kumar and Lee teach the apparatus according to claim 31, Lee teaches...wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: indicate, to a user 

Regarding claim 39 Kumar teaches...a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (P.78, Lns. 1-10): configuring a number of physical resource blocks allocated for non-orthogonal multiple access (NOMA) usage in a cell-specific manner for at least one usage scenario (P.116, Fig. 8, discloses generating or transmitting, processing or receiving, channel resources for transmission by the designation of different PRBs in a NOMA zone based on predefined threshold or criteria. P. 104  further discloses the usage on specific application), wherein at least a parameter is configured and is used in determining the number of physical resource blocks allocated for the non-orthogonal multiple access (NOMA) (P. 23, Lns. 1-5, discloses the allocation of the number of PRBs based on a parameter described also a rules based), but does not teach...wherein the parameter refers to at least one of a spreading factor for spreading based NOMA scheme or a repetition number for an interleaver/scrambling based NOMA scheme; and defining at least one mapping pattern to indicate a mapping of user data to the physical resource blocks.

Lee teaches... wherein the parameter refers to at least one of a spreading factor for spreading based NOMA scheme or a repetition number for an interleaver/scrambling based NOMA scheme (P.83); and defining at least one mapping pattern to indicate a mapping of user data to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is determined as a function of the spreading factor (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 40 Kumar teaches...a method (Abs), comprising: receiving or selecting, by a user equipment, at least one mapping pattern for at least one usage scenario to use for mapping of user data to allocated physical resource blocks for non-orthogonal multiple access (NOMA) (P.116, Fig. 8, discloses generating or transmitting, processing or receiving, channel resources for transmission by the designation of different PRBs in a NOMA zone based on predefined threshold or criteria. P. 104  further discloses the usage on specific application. P. 23, Lns. 1-5, discloses the allocation of the number of PRBs based on a parameter described also a rules based); but does not teach...and mapping the user data to the physical resource 

Lee teaches... and mapping the user data to the physical resource blocks allocated for the non-orthogonal multiple access (NOMA) according to the at least one mapping pattern (P.144-145, 148, discloses the mapping pattern to indicate the mapping of user data to the physical resource blocks described as specific IDFT matrix is determined by the UE specific codeword, see table 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is determined as a function of the spreading factor (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 41 Kumar and Lee teach the method according to claim 40, Lee teaches...wherein, when the user equipment selects the at least one mapping pattern, the method further comprises indicating the selected at least one mapping pattern to a network 

Regarding claim 43 Kumar teaches an apparatus (Abs), comprising: at least one processor (P.14); and at least one memory comprising computer program code (P. 52 and 78, 196), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive or select at least one mapping pattern for at least one usage scenario to use for mapping of user data to allocated physical resource blocks for non-orthogonal multiple access (NOMA) (P.116, Fig. 8, discloses generating or transmitting, processing or receiving, channel resources for transmission by the designation of different PRBs in a NOMA zone based on predefined threshold or criteria. P. 104  further discloses the usage on specific application; P. 23, Lns. 1-5, discloses the allocation of the number of PRBs based on a parameter described also a rules based); but does not teach...and map the user data to the physical resource blocks allocated for the non-orthogonal multiple access (NOMA) according to the at least one mapping pattern.

Lee teaches... and map the user data to the physical resource blocks allocated for the non-orthogonal multiple access (NOMA) according to the at least one mapping pattern  (P. 83); and define at least one mapping pattern to indicate a mapping of user data to the physical resource blocks (P.144-145, 148, discloses the mapping pattern to indicate the mapping of user data to the physical resource blocks described as specific IDFT matrix is determined by the UE specific codeword, see table 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is determined as a function of the spreading factor (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 46 Kumar teaches...a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (P.78, Lns. 1-10): receiving or selecting at least one mapping pattern for at least one usage scenario to use for mapping of user data to allocated physical resource blocks for non-orthogonal multiple access (NOMA) (P.116, Fig. 8, discloses generating or transmitting, processing or receiving, channel resources for transmission by the designation of different PRBs in a NOMA zone based on predefined threshold or criteria. P. 104  further discloses the usage on specific application); but does not teach...and mapping the user data to the physical resource blocks allocated for the non-orthogonal multiple access (NOMA) according to the at least one map

Lee teaches... and mapping the user data to the physical resource blocks allocated for the non-orthogonal multiple access (NOMA) according to the at least one map (P.144-145, 148, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar by incorporating the teachings of Lee because it allows an apparatus or method to transmit uplink data by using non-orthogonal code multiple access technique for allocation of physical resource blocks and using a spreading factor based on the number of physical resource blocks included where the NoMA codebook is determined as a function of the spreading factor (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 29, 33, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190029031-A1 to Kumar et al. from hereon Kumar and US-20200106574-A1 to Lee at al. from hereon Lee in view of US-20170155484-A1 to Kang et al. from hereon Kang.

Regarding claim 29 Kumar and Lee teach the method according to claim 27, but does not teach...further comprising: receiving an indication from a user equipment of which mapping pattern was selected by the user equipment.

Kang teaches... further comprising: receiving an indication from a user equipment of which mapping pattern was selected by the user equipment (P.166, discloses the user equipment 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar and Lee by incorporating the teachings of Kang because it allows an apparatus or method to process the signals transmitted by one or more UE, maps the non-orthogonal characteristics patterns for the processed signals on their corresponding physical resources (Kang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 33 kumar and Lee teach the apparatus according to claim 31, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: but does not teach...receive an indication from a user equipment of which mapping pattern was selected by the user equipment 

Kang teaches... receive an indication from a user equipment of which mapping pattern was selected by the user equipment (P.166, discloses the user equipment sending an indication to the base station of the mapping pattern described as the mapping of data to PRBs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kumar and Lee by incorporating the 

Regarding claim 38 Kumar, Lee and Kang teach the apparatus according to claim 33, Kumar teaches   wherein the indication comprises uplink control information that includes at least one of modulation and coding scheme (MCS) information or physical resource block (PRB) numbers used for transmission (P. 19, discloses the indication comprises PRBs and or MCS for transmissions).

Regarding claim 44 Kumar and Lee teach    the apparatus according to claim 43, wherein, when the apparatus selects the at least one mapping pattern, the at least one memory and computer program code are further configured, with the at least one processor, but does not teach...to cause the apparatus at least to indicate the selected at least one mapping pattern to a network node.

Kang teaches... to cause the apparatus at least to indicate the selected at least one mapping pattern to a network node (P.166, discloses the user equipment sending an indication to the base station of the mapping pattern described as the mapping of data to PRBs).

.
Allowable Subject Matter
Claims 30 and 35, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “determining the number of physical resource blocks allocated for non-orthogonal multiple access (NOMA) according to the following formula: wherein Y is a parameter representing the total allocated physical resource blocks for non-orthogonal multiple access (NOMA) usage, X is the spreading factor, m is an integer greater than or equal to 1, and 0<=k<= X.” as the prior art of record in stand-alone for nor in combination read into the disclosed claim as supported by the specification.  The formula discloses a linear equation used to allocate physical resources but the constants required are predefined or calculated as necessary providing steps that provide add up to being significantly more than just using the algorithm.  
Claim 35 depends from claim 34 and due to its dependency will be allowed subject to resolving the objection of its base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892:  WO-2018031620-A1 to Chatterjee discloses.(P.28-30), the usage of PRBs and mappings for UL communication; US-20210185706-A1 to Park discloses the mapping via usage of resource elements (RE);  US-20190230691-A1 to Cao discloses the usage of mapping patterns or interleaver from the UE to a Base Station or a Network Device; US-20150043540-A1 to Nilopour discloses (P. 31) spreading factor as part of a codebook indicating the relationship between data and their physical transports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476